      CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 1 of 55




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 SHANNON MILLER,                                     Case No. 15‐CV‐3740 (PJS/LIB)

                      Plaintiff,

 v.                                                              ORDER

 THE BOARD OF REGENTS OF THE
 UNIVERSITY OF MINNESOTA,

                      Defendant.



       Sharon L. Van Dyck, VAN DYCK LAW FIRM, PLLC; Donald Chance Mark, Jr.,
       FAFINSKI MARK & JOHNSON; Dan Siegel and Jane Brunner, SIEGEL, YEE,
       BRUNNER & MEHTA, for plaintiff.

       Jeanette M. Bazis and Katherine M. Swenson, GREENE ESPEL PLLP; Douglas R.
       Peterson and Timothy J. Pramas, UNIVERSITY OF MINNESOTA, for defendant.

       In 1998, plaintiff Shannon Miller was hired as the head coach of the women’s

hockey team at defendant University of Minnesota Duluth (“UMD”). After several

extensions, Miller’s contract was set to expire on June 30, 2015. Throughout the

summer and fall of 2014, UMD rebuffed Miller’s attempts to negotiate a new contract

and then, on December 9, 2014, UMD abruptly informed Miller that it would not be

renewing her contract.

       Miller, along with former UMD coaches Jen Banford and Annette Wiles, brought

this lawsuit against UMD, asserting claims of sex discrimination under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and retaliation under Title IX of the
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 2 of 55



Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (along with several other

claims). The Court granted UMD’s motion for summary judgment on all of Banford’s

and Wiles’s claims and on all of Miller’s claims save her Title VII sex‐discrimination

claim and her Title IX retaliation claim, which were tried before a jury in March 2018.

      The jury found that, by refusing to offer Miller a new employment contract,

UMD had discriminated and retaliated against her. The jury awarded Miller $744,832

in back pay and benefits and $3 million in other past damages. ECF No. 569. The Court

later awarded Miller front pay and benefits in the amount of $461,278 and entered

judgment. ECF Nos. 615, 616.

      This matter is before the Court on the parties’ post‐judgment motions. UMD

moves for judgment as a matter of law, a new trial, or remittitur. Miller moves for an

award of attorney’s fees and expenses and to amend the judgment to add pre‐ and post‐

judgment interest. For the reasons that follow, UMD’s motion is denied except that the

Court will conditionally grant a new trial on the amount of past non‐economic damages

and offer Miller the option of remitting the award to $750,000. Miller’s motion for pre‐

and post‐judgment interest is granted in part and denied in part, and Miller’s motion

for attorney’s fees and expenses is granted.




                                           -2-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 3 of 55



                               A. Judgment as a Matter of Law

       UMD moves for judgment as a matter of law, arguing that (1) UMD’s decision

not to renew Miller’s contract does not constitute an adverse employment action; and

(2) there is insufficient evidence to support the verdict.

       Judgment as a matter of law is warranted when a party has been fully heard on

an issue and “the court finds that a reasonable jury would not have a legally sufficient

evidentiary basis to find for the party on that issue . . . .” Fed. R. Civ. P. 50(a)(1). In

considering a motion for judgment as a matter of law, the court must view the facts in

the light most favorable to the nonmoving party and grant the nonmoving party the

benefit of all reasonable inferences. See Canny v. Dr. Pepper/Seven‐Up Bottling Grp., 439

F.3d 894, 899‐900 (8th Cir. 2006). The court should not grant the motion unless “all of

the evidence points one way and is susceptible of no reasonable inference sustaining the

position of the nonmoving party.” Howard v. Mo. Bone & Joint Ctr., 615 F.3d 991, 995

(8th Cir. 2010) (citation and quotation marks omitted).

       With respect to UMD’s argument that failing to renew Miller’s contract was not

an adverse employment action: The Court has already rejected this argument, which

UMD made when moving for summary judgment. See ECF No. 501 at 8‐9. The Court

adheres to its view that UMD’s decision not to renew Miller’s contract was an adverse

employment action.



                                              -3-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 4 of 55



       With respect to UMD’s argument regarding the sufficiency of the evidence:

UMD argues that “overwhelming evidence” showed that athletic director Josh Berlo

and UMD chancellor Lendley Black decided not to renew Miller’s contract because they

were dissatisfied with her recent performance, particularly in light of her high salary.

This was indeed UMD’s story at trial, and a reasonable jury could have credited it. But

a reasonable jury could also have found that UMD’s story was pretextual, and that the

real motivation for UMD’s decision was discrimination and retaliation.

       The evidence at trial left no doubt that Miller was a world‐class hockey coach

and that UMD’s decision not to renew her contract shocked many people familiar with

the world of Division I women’s hockey. Of course, the mere fact that others were

surprised by UMD’s decision does not mean that UMD acted unlawfully. But it

provides context for other evidence in the case—evidence that, taken together, provided

a sufficient basis for the jury’s findings of discrimination and retaliation.

       This evidence included UMD’s markedly disparate treatment of Miller and Scott

Sandelin, the coach of the men’s hockey team. Miller’s and Sandelin’s careers at UMD

largely overlapped, and there is no dispute that, as of the date that UMD decided not to

renew Miller’s contract, Miller’s overall coaching record at UMD was much stronger

than Sandelin’s. During Miller’s career at UMD, the women’s team won five national




                                             -4-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 5 of 55



championships and had an overall record of .708. P118.1 By contrast, as of the date of

Miller’s non‐renewal, the men’s team under Sandelin had won one national

championship and had an overall record of .508. P118. Of course, as UMD strenuously

argued at trial, UMD was entitled to place more weight on Miller’s recent performance

and to demand a lot from her in light of her high salary. But the jury could reasonably

have concluded that Miller’s and Sandelin’s recent performances were not so dissimilar

as to explain UMD’s treatment of Miller, particularly in light of Miller’s overall stellar

record.

       There was also robust evidence that, after Miller filed this lawsuit, UMD’s

explanation for terminating her shifted from primarily budget based to primarily

performance based. UMD points to evidence that it had raised the issue of Miller’s

performance before it decided not to renew her contract. But UMD ignores the overall

tenor of the parties’ earlier discussions, which strongly suggested that UMD would

happily have renewed Miller’s contract if not for the budget problems it was

experiencing. In particular, UMD ignores the tenor of the December 9 discussion at

which Berlo and Black informed Miller that her contract would not be renewed. During

that meeting, Miller repeatedly pushed for an explanation, and Berlo and Black

repeatedly emphasized budget shortfalls and denied that their decision had anything to


       1
       The Court cites to trial exhibits as “P__” or “D__” and the trial transcript as
“TT__.”

                                             -5-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 6 of 55



do with Miller’s performance. P64. At trial, however, UMD reversed course and

insisted that it decided not to renew Miller’s contract because her performance had

deteriorated so much in recent years that it would not have renewed her contract even

if she had agreed to a drastic salary reduction.

       The jury could also have found that UMD’s claim that Miller’s non‐renewal was

performance‐based was inconsistent with UMD’s actions. If UMD was so unhappy

with Miller’s recent performance that it was unwilling to keep her at any price, then

why did UMD continue to suggest throughout the summer and fall of 2014 that the

parties would eventually be able to reach an agreement? Alternatively, if UMD wanted

to give Miller one last chance to improve her performance before making a final

decision, why did it give her only half a season to improve—and then yank the rug out

from under her when the team was improving (indeed, when the team was ranked sixth

in the nation)?

       Given the shock in the hockey community about Miller’s firing, the disparate

treatment of Miller and Sandelin, UMD’s shifting rationales, and the mismatch between

UMD’s actions before and claims during trial, the jury was entitled to find that UMD’s

proffered explanation was pretextual, which in turn gave the jury a sufficient basis to

find discrimination and retaliation. Estes v. Dick Smith Ford, Inc., 856 F.2d 1097, 1101

(8th Cir. 1988) (“If Estes can establish that this proffered explanation was unworthy of



                                            -6-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 7 of 55



credence, then he will have made an indirect showing of discrimination which may

persuade the finder of fact.”), overruled in part on other grounds by Price Waterhouse v.

Hopkins, 490 U.S. 228 (1989).

       In addition to evidence of pretext, there was scattered evidence from which the

jury could have concluded that Berlo had difficulty working with powerful women and,

in particular, thought that Miller needed to be taken down a peg. For example, the jury

heard about an incident in which Berlo objected to an April 2014 email blast to alumni

touting the unparalleled success of the women’s hockey team because, he said, it was

“in poor taste.” TT 313‐14, 748‐49, 953‐54. In contrast, Berlo did not object to a large

billboard celebrating his own selection as an athletic director of the year. TT 749. There

were also other examples indicating hostility to women’s hockey specifically and to

powerful women generally. See, e.g., TT 54 (Berlo gave the cold shoulder to Kathryn

Martin, the former chancellor of UMD); TT 868 (the women’s hockey team “didn’t get a

lot of love” on the athletic department Twitter account); TT 940‐41 (Berlo called Miller

on a game day to talk about the budget, which Miller found highly unusual, and to tell

Miller that she’d “better win”); TT 941‐42 (Berlo described another coach who raised

Title IX issues as “a pain in the ass”); TT 954 (women’s hockey did not get a lot of

marketing support); TT 970 (after Berlo became athletic director, the “Skate With the

Bulldogs” event was scheduled when the women’s team could not attend); TT 981



                                             -7-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 8 of 55



(before the women’s series with Cornell, Berlo tweeted that “this will be a very telling

weekend,” but was silent after UMD swept Cornell); TT 1149 (Berlo decided to give a

meal benefit only to the men’s team and told Banford, who was also a member of

Miller’s staff, that she would have to “control” Miller to make sure she focused on what

she had and not what the men had).

      UMD countered all of these points with plausible arguments of its own. For

example, UMD introduced evidence that the timing of its decision not to renew Miller’s

contract was the result of Miller herself insisting on a decision before Christmas. But

the jury could reasonably have found that this was not the real reason for the timing of

UMD’s decision, as Miller had been pushing for a decision on her contract for months.

Likewise, UMD argues that Sandelin is not a proper comparator because his contract

was not up for renewal at the same time as Miller’s. But the jury was not required to

regard that distinction as significant. UMD had the right to terminate Sandelin without

cause on 90 days’ notice. TT 538‐39. Moreover, Sandelin’s contract was renewed in

2011 under Black and again in 2016 under both Black and Berlo despite the similarities

in Miller’s and Sandelin’s recent records. P120, P121. The jury could reasonably have

found that these renewals were difficult to square with Black’s and Berlo’s 2014 decision

not to renew Miller’s contract—which, significantly, was the first and only time Miller’s

contract was under consideration by either Black or Berlo.



                                           -8-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 9 of 55



       Finally, UMD argues that most of the Title IX complaints Miller made were too

remote in time to raise an inference of retaliation. The jury could have found, however,

that Miller continually complained to both Berlo and Black about disparities in

resources between the men’s and the women’s teams. TT 478‐79, 958‐64, 1138‐39, 1226‐

27. Indeed, evidence that Berlo anticipated—and tried to head off—Miller’s objection to

his plan to give a meal benefit to the men’s team and not to the women’s team is by

itself strong evidence that Miller habitually complained of such disparities. TT 1149.

       There was also evidence indicating that Berlo found these complaints irritating.

Berlo called another coach who kept raising Title IX issues “a pain in the ass.” TT 941‐

42. Moreover, after Berlo decided to offer a new meal benefit to the men’s team but not

to the women’s team, he warned Banford that she would have to “control Shannon on

this one and make sure she focuses on what she has and not what the men have.”

TT 1149. Based on this evidence, the jury could have found that Berlo was irritated by

Miller’s complaints about inequalities between the men’s and women’s programs and

wanted to get rid of her.

       UMD points out that it offered evidence calling into question whether Miller

raised Title IX complaints as frequently as she claimed, as well as evidence that UMD

took action in response to her complaints. But the jury was not required to credit

UMD’s evidence about the frequency of Miller’s complaints. And the jury could also



                                           -9-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 10 of 55



have concluded that Miller remained dissatisfied with disparities in resources and that,

as a result, UMD wanted her gone. Moreover, the fact that UMD took action in

response to Miller’s complaints does not mean that UMD was not irritated by those

complaints or that UMD did not retaliate against Miller for making them. As noted,

there was evidence from which the jury could have inferred that Berlo found Miller’s

complaints irksome. Based on the evidence about Miller’s and Berlo’s interactions, the

jury could also have inferred that Berlo was somewhat intimidated by Miller, who has a

direct, forceful, and no‐nonsense demeanor. The jury could have inferred that Berlo

was cowed into taking some action in response to Miller’s complaints but that he

resented her and took the first “neutral” opportunity he had—the occasion of her

contract expiring in June 2015—to retaliate.

      Again and again, UMD offers reasons why the jury could have found in its favor.

The Court agrees that a reasonable jury could have returned a verdict in favor of UMD.

But that is not the question. The question is whether a reasonable jury could have

returned a verdict for Miller. The fact that there was evidence supporting UMD’s

position does not mean that there was no evidence supporting Miller’s. This was a

classic case in which the jury could reasonably have found for either party. The Court

therefore denies UMD’s motion for judgment as a matter of law.




                                           -10-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 11 of 55



                                         B. New Trial

                                1. Weight of the Evidence

       When a party moves for a new trial on the ground that the verdict is against the

weight of the evidence, “the court should only grant a new trial to avoid a miscarriage

of justice.” Howard, 615 F.3d at 995. Having reviewed the trial record, the Court is

confident that there was no miscarriage of justice. Reasonable minds could differ as to

the inferences to be drawn and, as discussed above, the jury had a sufficient basis on

which to find discrimination and retaliation. The Court therefore denies UMD’s motion

for a new trial on the ground that the verdict is against the weight of the evidence.

                                   2. Evidentiary Errors

       UMD also argues that the Court erroneously permitted Miller to introduce

certain categories of evidence that misled the jury and affected the outcome of the trial.

In particular, UMD points to four categories of evidence that it contends were

erroneously admitted: (1) evidence of Miller’s pay as compared to Sandelin’s;

(2) evidence of industry‐wide discrimination against female coaches; (3) evidence of

complaints by Miller that predated Black’s and Berlo’s appointments; and (4) evidence

of the athletic department’s finances.

       For these alleged evidentiary errors to warrant a new trial, UMD must show that

they “prejudicially influenced the outcome of the trial.” Coterel v. Dorel Juvenile Grp.,



                                             -11-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 12 of 55



827 F.3d 804, 807 (8th Cir. 2016) (citation and quotation marks omitted); see also Fed. R.

Civ. P. 61 (“Unless justice requires otherwise, no error in admitting or excluding

evidence—or any other error by the court or a party—is ground for granting a new

trial . . . . At every stage of the proceeding, the court must disregard all errors and

defects that do not affect any party’s substantial rights.”). “The key question is whether

a new trial is necessary to prevent a miscarriage of justice.” Coterel, 827 F.3d at 807

(cleaned up).

       Applying these principles, the Court finds that a new trial is not warranted. To

begin with, none of this evidence was erroneously admitted. Evidence of the athletic

department’s finances and the pay differential between Miller and Sandelin was

relevant to UMD’s argument that Miller was not worth the salary that UMD paid her, as

well as to UMD’s claims—repeatedly made both in public and in private—that it simply

could not afford to extend Miller’s contract. In addition, as the Court explained at the

pretrial conference, whether Miller had a triable claim under the Equal Pay Act (she

didn’t) is a much different question than whether the pay disparity between Miller and

Sandelin was relevant to her discrimination claim (it was). See Fed. R. Evid. 401

(evidence is relevant if it “has any tendency to make a [consequential] fact more or less

probable than it would be without the evidence”); cf. Estes, 856 F.2d at 1104 (“Evidence

of prior acts of discrimination is relevant to an employer’s motive in discharging a



                                             -12-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 13 of 55



plaintiff, even where this evidence is not extensive enough to establish discriminatory

animus by itself.”).

       Similarly, evidence of Miller’s many complaints of sexism and disparate

treatment was relevant to the issue of pretext. It also supported Miller’s claim that she

frequently complained to Berlo and Black about disparities in resources between the

men’s and women’s teams, as it tended to show that Miller was unafraid to confront her

bosses (whomever they were) about perceived inequities and that she would not take

“no” for an answer (from anyone). And finally, the evidence of industry‐wide

discrimination about which UMD complains consisted of a single question and answer

concerning the impact of Title IX on the number of female coaches.2 See ECF No. 629

at 20; TT 430‐31. This testimony was part of a general introduction to Title IX that

Miller’s expert provided to the jury and was relevant for that purpose. Even if it was




       2
        As UMD acknowledges, the Court granted its motion in limine to exclude
evidence of industry‐wide discrimination. See ECF No. 600 at 43. UMD’s contention
that this evidence was nevertheless admitted over its objection is misleading. UMD did
not object at all to the lawyer’s question concerning the number of female coaches in
women’s sports, nor did it raise a substantive objection to the witness’s answer.
Instead, UMD did not object until the witness went beyond the issue of women’s sports
and testified that women have not been allowed to coach men’s teams—and UMD
objected only that the witness had strayed beyond the scope of the (unobjected‐to)
question. TT 430‐31. Moreover, given that anyone with even a passing familiarity with
sports knows that women have almost never been hired to coach men’s teams, it is
highly unlikely that the testimony had any impact on the jurors.

                                           -13-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 14 of 55



erroneously admitted, it was so fleeting a point that it could not possibly have

prejudiced the jury.

      Likewise, even if some of the other evidence about which UMD complains was

erroneously admitted, that error almost surely did not impact the jury’s decision. UMD

tries to portray a case that went off the rails and turned into a wide‐ranging referendum

on sexism in society at large. That is simply not what happened. In reality, the

evidence in most of the categories about which UMD complains was minimal, none of

the evidence was particularly inflammatory,3 and the trial was appropriately dominated

by evidence and argument about the credibility of UMD’s proffered explanation for its

decision not to renew Miller’s contract. The jury was not asked to decide, for example,

whether UMD discriminated against Miller with respect to pay; instead, it was

specifically asked to decide whether Miller’s sex and Miller’s Title IX complaints

factored into UMD’s decision not to offer her a new contract. ECF No. 569. The jury



      3
        UMD contends that evidence of hate mail that Miller received was highly
inflammatory because Miller’s testimony about it—she testified that one letter said “the
end” and another said “goodbye”—suggested that it contained death threats. TT 925‐
26. But the Court interpreted the letters to be referring to Miller being fired; it never
even occurred to the Court that the letters might be referring to Miller being killed. The
Court thinks it highly unlikely that the jurors interpreted the letters to be predicting
Miller’s murder (as opposed to predicting her firing), particularly in light of other
evidence that her detractors liked to taunt her by predicting that she would be fired.
P64 at 31‐33. Even in the unlikely event that the jury interpreted these letters as death
threats, there is little chance of prejudice, as there was no hint of any connection
between the letters and Black, Berlo, or any relevant member of the athletic department.

                                           -14-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 15 of 55



returned a verdict in Miller’s favor on these issues, and the jury had a sufficient

evidentiary basis for that verdict. UMD’s motion for a new trial on the basis of alleged

evidentiary error is denied.

                                  3. Closing Argument

       UMD also contends that it is entitled to a new trial on the basis of allegedly

inflammatory comments made by Miller’s attorney during his closing argument.

Specifically, UMD challenges the following remarks:

                      And this [Miller’s termination] was not done for good
              reason, but for a discriminatory reason. And it’s time—it’s
              interesting that this happens when it happens or that this
              trial happens when it happens. You think about what’s
              going on throughout the whole world. Right? And you
              think about women standing up. . . .

                     Women are saying that’s enough, no more, me too,
              time is up to bias and discrimination. And that’s a
              wonderful thing. And Shannon Miller is a champion of
              herself and of women’s rights you might say to a fault
              because she hasn’t been able to get a job. She has become
              radioactive. People won’t touch her. She could apply for
              500 jobs at this point until this lawsuit is done anyway. And,
              you know, we asked her, Well, Coach, you knew this was
              going to happen, didn’t you? You know, you’ve had people
              say this was a hard thing. She said, I don’t care about that
              issue. Women need to stand up. I needed to stand up.
              I was not going to put my head between my legs and let
              them do this to me. My players look up to me. I want to be
              a role model for my players even if it hurts me. And she
              stood up. She filed this lawsuit because she had confidence
              when people from this community came into court and
              learned the whole story here and how UMD has not been


                                            -15-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 16 of 55



              frank, has not been candid that you would do the right
              thing.

TT 1850‐51.

       “When a new trial motion is based on improper closing arguments, a new trial

should be granted only if the statements are plainly unwarranted and clearly injurious

and cause prejudice to the opposing party and unfairly influence a jury’s verdict.”

Smiley v. Gary Crossley Ford, Inc., 859 F.3d 545, 556 (8th Cir. 2017) (citation and quotation

marks omitted). In determining whether to grant a new trial based on improper closing

arguments, courts consider (1) whether the remarks were minor aberrations made in

passing; (2) whether the court took curative action; (3) whether the size of the damage

award suggests that the remarks had a prejudicial effect; and (4) the weight of the

evidence. Ventura v. Kyle, 825 F.3d 876, 885 (8th Cir. 2016).

       Considering these factors, the Court finds that a new trial is not warranted. The

challenged remarks were a minor aberration—a brief and vague reference to the “Me

Too” movement used to invoke the general concept of standing up for one’s rights.

Miller’s counsel immediately tied this concept to the perfectly permissible argument

that, as a consequence of UMD’s actions and Miller’s decision to bring a lawsuit, Miller

has not been able to find a new coaching position. UMD contends that the remarks

were part of an overall attempt by Miller to turn this case into a referendum on societal

discrimination, but, as discussed above, that is not what happened. The question that


                                            -16-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 17 of 55



was front and center throughout the trial was the question that should have been front

and center: Why did UMD decide not to renew Miller’s contract?

       It is true that the jury returned an extraordinarily large award for past non‐

economic damages. That award gives the Court some pause—and, indeed, the Court

agrees with UMD that the award is so excessive as to warrant remittitur (as the Court

explains below). But in the context of this case—a lawsuit against a state university by

an extraordinarily successful coach who was unlawfully terminated after leading the

program that she had built from the ground up to multiple national championships—

the award is not so large as to indicate that the jury’s findings regarding liability were

the result of improper passion and prejudice.4

       UMD compares this case to Gilster v. Primebank, a sexual‐harassment and

retaliation case in which the plaintiff’s lawyer spoke at length about her personal

experience of being sexually harassed by a law professor, contrasted her own decision

to remain silent with her client’s courage in coming forward, referred to her other


       4
        The Court acknowledges that there is some tension between a finding that the
verdict was so excessive as to require remittitur and a finding that the verdict was not
so excessive as to require a new trial on liability. Although the standards are similar,
there is some daylight between them, as the Eighth Circuit recently made clear in
holding that a trial court both correctly denied a defendant’s motion for a new trial
and correctly granted remittitur. See Wright v. Byron Fin., LLC, 877 F.3d 369, 374‐75 (8th
Cir. 2017) (holding that the size of the verdict “was not so monstrous, shocking, or
plainly unjust as to require a new trial” and that the district court was correct to order
remittitur, which is authorized “only when [the verdict] is so grossly excessive as to be
monstrous, shocking, or plainly unjust”).

                                            -17-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 18 of 55



clients’ experiences with harassment, and repeatedly vouched for her client’s

credibility. 747 F.3d 1007, 1010‐13 (8th Cir. 2014). The comments of Miller’s attorney

were nothing like the detailed and emotionally charged vouching of the plaintiff’s

attorney in Gilster. A new trial is not warranted.

                                       C. Remittitur

       The jury awarded $744,832 to Miller for lost past wages and benefits—that is, the

amount of wages and fringe benefits that Miller would have earned at UMD from the

date her final contract expired (June 30, 2015) to the date of the jury’s verdict (March 15,

2018). ECF No. 569 at 3. The jury also awarded Miller an additional $3 million for

“[o]ther past damages”—defined to include damages for the “emotional distress,

mental anguish, loss of reputation, and other non‐monetary losses” that Miller

sustained during the same 32‐month period. ECF No. 577 at 8. UMD argues that the

jury’s awards are excessive as a matter of law.

       “The district court can remit a jury verdict only when it is so grossly excessive

that there is plain injustice or a monstrous or shocking result.” Eckerberg v. Inter‐State

Studio & Publ’g Co., 860 F.3d 1079, 1087 (8th Cir. 2017) (citation and quotation marks

omitted). In considering a motion for remittitur, a court must bear in mind that “a jury

is the best‐equipped entity to determine the size of a damage award.” Eich v. Bd. of

Regents for Cent. Mo. State Univ., 350 F.3d 752, 763 (8th Cir. 2003). The court should not



                                            -18-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 19 of 55



grant remittitur merely because it would have awarded a different amount. Bennett v.

Riceland Foods, Inc., 721 F.3d 546, 553 (8th Cir. 2013).

                              1. Past Non‐Economic Damages

       UMD argues that the jury’s $3 million award in past non‐economic damages

grossly exceeds the maximum amount that has ever been upheld by the Eighth Circuit

for the type of garden‐variety emotional distress at issue in this case. According to

UMD, the evidence warrants an award of no more than $100,000 in past non‐economic

damages.

       “In general, awards for pain and suffering are highly subjective and should be

committed to the sound discretion of the jury, especially when the jury is being asked to

determine injuries not easily calculated in economic terms.” Townsend v. Bayer Corp.,

774 F.3d 446, 466 (8th Cir. 2014) (citation and quotation marks omitted). Nevertheless,

having presided over the trial and reviewed the applicable law, the Court agrees that

$3 million is a shockingly excessive amount to compensate Miller for 32 months of past

non‐economic damages. So far as the Court and the parties can discover, neither the

Eighth Circuit nor any district court within the Eighth Circuit has ever upheld an award

remotely comparable to the award in this case. To the contrary, in Kim v. Nash Finch Co.,

123 F.3d 1046 (8th Cir. 1997), an employment case in which the jury awarded

$1.75 million for a past and future emotional distress (approximately $2.79 million in



                                             -19-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 20 of 55



today’s dollars5), the Eighth Circuit affirmed the district court’s reduction to $100,000

($160,000 in today’s dollars), characterizing the jury’s award as “grossly excessive.”

Id. at 1067. In this employment case, the jury awarded Miller almost $100,000 per month

for her past emotional distress and other non‐monetary damages.

       Miller points to two cases in which the Eighth Circuit has affirmed multi‐million‐

dollar awards: Ondrisek v. Hoffman, 698 F.3d 1020, 1027 (8th Cir. 2012) (affirming

compensatory damages of $3 million), and Rustenhaven v. American Airlines, Inc., 320

F.3d 802, 807‐09 (8th Cir. 2003) (remitting jury award of $4.24 million to $3.24 million).

But Ondrisek and Rustenhaven bear no resemblance to this case; indeed, Ondrisek and

Rustenhaven provide further evidence of the aberrational nature of the jury’s award in

this case.

       In Ondrisek, the plaintiffs had been raised in a cult and, during virtually their

entire childhood, had experienced “repeated ritualistic and savage beatings; forced

unpaid labor; denial of food; denial of formal education; complete isolation from the

outside world; and threats of damnation if they tried to escape.” Ondrisek, 698 F.3d

at 1027. In Rustenhaven, the plaintiff was the survivor of an airplane crash whose



       5
         “[W]hen adopting a damage comparison approach, the court must adjust the
comparable awards for inflation . . . .” McCabe v. Parker, 608 F.3d 1068, 1082 (8th Cir.
2010). To determine inflation‐adjusted values, the Court uses the Bureau of Labor
Statistics’ Consumer Price Index inflation calculator, which can be found at
https://www.bls.gov/data/inflation_calculator.htm.

                                            -20-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 21 of 55



terrifying, life‐threatening ordeal resulted in permanent physical problems and

cognitive deficits as well as emotional damage that rendered him unable to work and

adversely affected his relationships with his wife, children, and grandchildren.

Rustenhaven, 320 F.3d at 804‐05.

      Miller, by contrast, does not claim any physical or psychological injury,

permanent or otherwise. Instead, Miller stipulated that her claim for emotional distress

is of the “garden variety” type and that she would not make any claim or offer any

evidence of medical treatment or anything else that implicates her physical or

psychological health. ECF No. 506. Without minimizing the emotional distress that

Miller suffered, the Court sees no comparison between the garden‐variety emotional

distress experienced by Miller when her contract was not renewed and the

extraordinary trauma experienced by the plaintiffs in Ondrisek and Rustenhaven.6

      In addition to the lack of evidence that Miller suffered any physical or

psychological harm, this case is also distinguishable because the $3 million awarded to

Miller was intended to compensate her, not for a lifetime of emotional and other non‐

economic damage, but for the distress that she experienced during a period lasting a



      6
        Miller also points to two California state‐court employment cases in which the
plaintiffs won multi‐million‐dollar verdicts. See ECF No. 671 at 23 n.2. But the Court
has no information about the facts of these cases or how the damages were allocated,
and neither case appears to have been subject to appellate review. The Court therefore
declines to give these cases any weight.

                                          -21-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 22 of 55



little more than 32 months. See ECF No. 577 at 8 (instructing the jury to separately

determine the amount of past damages from June 30, 2015 through the date of the

verdict); ECF No. 569 (verdict returned March 15, 2018). The jury found that Miller

would not suffer any emotional distress or other non‐economic damages in the future.

Obviously, then, the jury must have found that Miller’s non‐economic damages would

not linger past the date of the verdict, which is hard to square with the jury’s finding

that Miller’s past non‐economic damages were so severe as to justify an astronomical

award.7

       Again, the Court does not mean to minimize Miller’s experience. It is easy, in

hindsight, to view 32 months as an insignificant amount of time, but almost three years

of emotional suffering is not a trivial matter. Nevertheless, the Court is unaware of any

Eighth Circuit case (or, for that matter, any other case) in which such an enormous

amount was awarded (1) for non‐economic damages (2) suffered over such a limited

period of time (3) in a case involving no physical or psychological injury. Miller was a

college hockey coach who did not get a new contract; each of the plaintiffs in Ondrisek


       7
         In his closing argument, Miller’s attorney did not ask for a particular amount of
past non‐economic damages. He suggested, though, that the jury use as a “guideline”
the testimony of Miller’s expert that Miller would suffer between $2.6 million and
$3.2 million in future economic loss. ECF No. 595 at 79. This may have influenced the
jury, despite the fact that Miller’s attorney was talking about economic losses (and the
jury was charged with assessing non‐economic losses), and despite the fact that Miller’s
attorney was talking about future losses (and the jury was charged with assessing past
losses).

                                           -22-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 23 of 55



was an enslaved child who endured almost two decades of “savage” physical and

emotional torture. The fact that the total compensatory damages—past and

future—awarded to each child in Ondrisek (albeit in 2012 dollars) was identical to the

damages awarded to Miller to compensate her for 32 months of garden‐variety distress

is striking. The Court finds that the award of $3 million is shockingly excessive.

       The Court therefore concludes that remittitur is required. The next task, then, is

to determine the amount of the remittitur. The goal of this exercise is not for the Court

to substitute its judgment for the jury’s and choose an amount that it would have found

suitable had it been the factfinder. Instead, the Court must remit to the maximum

possible amount that the jury could reasonably have awarded. Wright v. Byron Fin.,

LLC, 877 F.3d 369, 374 (8th Cir. 2017) (“If a remittitur was justified, the issue becomes

whether it comports with the ‘maximum recovery rule,’ under which damages may be

remitted only to the maximum amount the jury could have reasonably awarded.”); 11

Wright, Miller & Kane, Federal Practice & Procedure § 2815, at 221 (3d ed. 2012)

(describing the maximum‐recovery rule as “the only theory that has any reasonable

claim of being consistent with the Seventh Amendment”).

       The Eighth Circuit has cautioned that comparing damage awards from other

cases is of limited utility and in some cases may even be an abuse of discretion.

Gonzalez v. United States, 681 F.3d 949, 953 (8th Cir. 2012); McCabe v. Parker, 608 F.3d



                                            -23-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 24 of 55



1068, 1080 (8th Cir. 2010). Acknowledging that fact, the Court is nevertheless uncertain

how any court could determine an acceptable range of damages without in some way

considering awards upheld in other cases. The parties do not identify any other method

for making this determination and, so far as the Court has been able to discover, the

Eighth Circuit also has not identified any other method (other than to recite the facts of

the case under review and state that those facts are not comparable to the facts of other

cases). See Gonzalez, 681 F.3d at 952‐53. Even courts that purport to apply some other

method seem to fall back on comparisons to other cases. See Hurd v. City of Lincoln,

No. 4:16CV3029, 2019 WL 1958111, at *5‐6 (D. Neb. May 2, 2019). And in employment

cases in particular, the Eighth Circuit itself has often relied on comparisons to other

cases in determining whether and to what extent remittitur is warranted. See, e.g.,

Townsend, 774 F.3d at 466‐67; Bennett, 721 F.3d at 552‐53; Eich, 350 F.3d at 763‐64; Morse

v. S. Union Co., 174 F.3d 917, 925 (8th Cir. 1999); Kim, 123 F.3d at 1067.

       After reviewing again the evidence introduced at trial and using damage awards

in other cases as reference points (while bearing in mind that such comparisons are in

no way determinative), the Court holds that the maximum amount of past non‐

economic damages that the jury could have lawfully awarded in this case is $750,000.

       The Court acknowledges that this amount is itself extremely large. Indeed, this

amount appears to be much larger than any award of non‐economic damages (past,



                                             -24-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 25 of 55



future, or combined) that has ever been affirmed by the Eighth Circuit in an

employment case, even adjusting for inflation. See Townsend, 774 F.3d at 467 (reducing

award to $300,000 (worth approximately $328,000 today)); Bennett, 721 F.3d at 552‐53

(affirming $300,000 award (worth approximately $330,000 today)); Rowe v. Hussmann

Corp., 381 F.3d 775, 783 (8th Cir. 2004) (affirming $500,000 award (worth over $675,000

today)); Eich, 350 F.3d at 762‐64 (reinstating $200,000 award (worth approximately

$280,000 today)); Mathieu v. Gopher News Co., 273 F.3d 769, 782‐83 (8th Cir. 2001)

(affirming $165,000 award (worth approximately $240,000 today)); Ross v. Douglas Cty.,

234 F.3d 391, 397 (8th Cir. 2000) (affirming $100,000 award (worth over $147,000 today));

Delph v. Dr. Pepper Bottling Co., 130 F.3d 349, 357‐58 (8th Cir. 1997) (reducing award to

$50,000 (worth approximately $80,000 today)); Kim, 123 F.3d at 1067 (reducing award to

$100,000 (worth approximately $160,000 today)); Kientzy v. McDonnell Douglas Corp., 990

F.2d 1051, 1060‐62 (8th Cir. 1993) (affirming $125,000 for past and $25,000 for future

damages (worth, respectively, over $222,000 and $44,000 today)).

       In fact, the Court is aware of only one employment case involving an award of

non‐economic damages that may have approached $750,000 in today’s dollars. In

Wilmington v. J.I. Case Co.—a case in which the plaintiff was terminated on account of

his race—the Eighth Circuit affirmed an award of compensatory damages of $400,000,

the equivalent of $937,000 in 2019. 793 F.2d 909, 921‐22 (8th Cir. 1986). But that award



                                           -25-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 26 of 55



included both economic and non‐economic damages.8 It is impossible to know how

much of that award was intended to compensate the plaintiff for economic damages,

but, in affirming the award, the Eighth Circuit noted that the plaintiff had “presented

evidence of his earnings, fringe benefits, and other data related to a determination of

lost pay,” as well as “evidence of his inability to secure another job after [the defendant]

discharged him.” Id. at 922.

       That said, it is important to recognize that the large cluster of cases with damage

awards in the low six figures is a less‐meaningful indicator of the maximum amount of

permissible damages than may at first appear. In many of these cases, the Eighth

Circuit was affirming (or reinstating) the jury’s award. See, e.g., Bennett, 721 F.3d at 552‐

53; Rowe, 381 F.3d at 783; Eich, 350 F.3d at 762‐64, Mathieu, 273 F.3d at 782‐83; Ross, 234

F.3d at 397; Kientzy, 990 F.2d at 1060‐62. In other words, the Eighth Circuit was

indicating only that the award was within the permissible range; the Eighth Circuit was

not (or not necessarily) indicating that the award was at the upper limit of that range.

In addition, some cases involved statutory limits on non‐pecuniary losses, e.g., Bennett,

721 F.3d at 553, which is not the case here. Finally, Delph, in which the Eighth Circuit


       8
        This fact was overlooked by the Eighth Circuit in subsequent cases, which
mistakenly cited Wilmington’s combined award as a measure of non‐economic damages
alone. See Madison v. IBP, Inc., 257 F.3d 780, 801‐02 (8th Cir. 2001) (citing Wilmington),
vacated, 536 U.S. 919 (2002), remanded to 330 F.3d 1051 (8th Cir. 2003) (reinstating
compensatory‐damage award of $266,750 (now worth around $385,000)); Morse, 174
F.3d at 925 (citing Wilmington).

                                            -26-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 27 of 55



reduced a $150,000 award to $50,000, did not involve a jury trial. Delph, 130 F.3d at 351.

The Eighth Circuit was therefore not conducting a remittitur analysis nor (so far as the

Court can tell) applying the maximum‐recovery rule. Id. at 358 (applying a clearly

erroneous standard).

       As UMD would point out, many of these cases are also distinguishable because

they involve aggravating factors not present here, such as extensive harassment, e.g.,

Rowe, 381 F.3d at 777‐79; Eich, 350 F.3d at 755‐56, or illness or other physical

manifestations of emotional injury, e.g., Kim, 123 F.3d at 1065. But UMD overlooks that

in other cases involving nothing more than garden‐variety emotional distress, the

Eighth Circuit affirmed awards substantially higher than the $100,000 that UMD

contends is the permissible maximum in this case. Mathieu, 273 F.3d at 782‐83

(affirming award worth approximately $240,000 today); Kientzy, 990 F.2d at 1060‐62

(affirming award worth over $267,000 today).

       All of this simply underscores the pitfalls of comparing damage awards and the

importance of assessing each case on its facts. And there is an important fact that sets

this case apart from the other employment cases that the Court has looked to for

comparison purposes: As the former head coach of a Division I hockey team, Miller is

nothing like a typical employment plaintiff.




                                            -27-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 28 of 55



      Miller held a position that is held by only a handful of people in the country.

Even within this rarefied group, Miller stood out. Her stellar record won her an

international reputation, and multiple witnesses testified that Miller’s passion and

commitment set her apart, even from other elite coaches. Like most coaches, Miller was

strongly emotionally attached to her team and its success. But Miller had even more

reason than most to regard her program as her baby: She had built the program from

scratch and, over the years, turned the program into the most successful Division I

women’s hockey program in the nation. During her years at UMD, Miller received

other lucrative offers, but she remained loyal to UMD.

      As the Court has already noted, Miller comes across as a forceful person who is

able to remain calm under pressure. This rendered her testimony all the more poignant,

as she frequently became distraught and emotional on the stand. Miller testified that

the experience of losing her coaching career has “ruined” her:

                     I’m trying to be strong. I’m trying to recover, move
             on, but I felt like it has ruined me. I loved what I did so
             much, and it was who I was. It was my life. I feel ruined.
             My heart is broken. I have a broken spirit. It’s a horrible
             way to live. I have lost faith in people. I’ve lost faith in the
             values that I was raised by and that I lived by, which is great
             work ethic, honesty, trust. They’ve been shattered for me.
             I’m trying to recover, and I’m trying to get stronger. I feel
             like I’m ruined.




                                           -28-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 29 of 55



TT 997. Similarly, Banford (who is Miller’s partner) confirmed the pain that Miller

experienced:

                      She’s heartbroken and still to this day is devastated
               by what happened to her. It’s really hard to see somebody
               so strong, like her, hurt this bad. I think probably the best
               way to describe it is that there’s a very—there is a very big
               piece of her missing. I would describe her as feeling
               defeated. Shannon is such a champion in everything she
               does, and to watch her for the past three years apply for jobs,
               countless jobs, and ever since Josh Berlo fired her, it’s as
               though she has, like, the plague. She’s become extremely
               emotional, lack of energy. She doesn’t sleep well, which
               from a health standpoint isn’t good. It’s just really, really
               sad to see how hurt she is. . . .

                       I would say that Shannon has become very guarded
               from this experience. She was loyal to this institution for
               16 years, and was a champion, and brought a great deal to
               UMD and to the Duluth community. So I would say now
               that she’s very guarded, and she feels betrayed. So she has a
               lot of trust issues. And I would say that she’s distanced
               herself from people, her friends and family. She’s
               sometimes just happiest being alone.

TT 1159‐60.

      While it is true that Miller limited herself to presenting evidence of garden‐

variety emotional distress, the jury could nevertheless have found, based on this

evidence, that the emotional distress that Miller experienced was worse than what is

typically experienced by employees who lose their jobs. Miller’s termination was

extremely public; it quickly became known not only in her community, but around the



                                            -29-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 30 of 55



world. The termination separated her from a program that she had built from the

ground up and in which she had a huge emotional investment. And she perceived the

firing as a shocking betrayal of the loyalty that she had shown to UMD for many years.

         Miller is also unlike typical employment plaintiffs because she could not expect

to get a similar job without upending her personal life. Most people who lose their jobs

can expect that there are somewhat comparable employment opportunities reasonably

available near where they live. That was not the case for Miller. Once she lost her

coaching job at UMD, it was literally impossible for her to find a comparable position

without moving hundreds or thousands of miles away (and possibly even to a new

country). The jury could have considered the stress and sorrow associated with the

prospect of having to move away from the community in which she had put down

roots.

         Finally, as Miller argues, she suffered reputational damage that a typical plaintiff

would not experience. Most people who lose their jobs do not read about it in the

newspaper. But news that UMD had decided to terminate Miller quickly spread

throughout the international hockey community. Moreover, the jury could have found

that Miller’s reputation was crucial not just to her employment prospects, but to her

emotional well‐being. Obviously, as the jury awarded no damages for future non‐

economic harm, the jury must have found that the reputational harm ceased when



                                             -30-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 31 of 55



Miller was vindicated in court. But the jury was entitled to find that the abrupt, public

loss of Miller’s position—despite her unparalleled success and despite her team being

ranked sixth in the nation—seriously damaged Miller’s reputation in the years leading

up to the return of the jury’s verdict.

       In sum, the Court finds that $3 million is shockingly excessive given the limited

damage period and the lack of evidence of any physical or psychological injury. The

Court further finds that $750,000 is the highest amount that the jury could reasonably

have awarded for past non‐economic harm. The Court therefore offers Miller the choice

to accept a remittitur to $750,000 or to again try the issue of past non‐economic

damages.

                                          2. Backpay

       UMD argues that, in light of undisputed evidence that Miller told Black and

Berlo that she was seeking only a two‐year contract extension (through June 2017), the

jury’s award of backpay through the date of the verdict (March 15, 2018) is excessive

and impermissibly speculative. The Court disagrees. Miller testified that her request

for a two‐year extension was a negotiating tactic to give her a chance to improve the

team and put her in a stronger position for the next round of contract negotiations.

Miller also testified about recruiting successes and about staffing and roster changes

that she had made to improve the team going forward. And finally, at trial, Berlo



                                             -31-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 32 of 55



himself touted the team’s recent successes, TT 366‐68, from which the jury could have

inferred that Miller’s efforts were bearing fruit. Given the evidence about Miller’s skills

as a coach, the jury had a sufficient basis to predict that, had Miller’s contract been

extended to June 2017, the team would have been successful, which would have put her

in a strong position to negotiate another contract extension. The Court therefore denies

UMD’s motion for remittitur with respect to the backpay award.

                                         D. Interest

       Miller seeks an award of both pre‐ and post‐judgment interest. UMD argues that

Title IX does not permit the recovery of prejudgment interest.9 Alternatively, UMD

takes issue with Miller’s interest calculation.

       UMD points out that nothing in Title IX authorizes an award of prejudgment

interest and that there is a paucity of authority to support such an award. This

argument proves too much, though, as nothing in Title IX expressly authorizes a private

right of action or a damages remedy for a person injured by a violation of Title IX;

instead, Title IX’s private right of action is implied.10 See Cannon v. Univ. of Chicago, 441


       9
        There is no dispute about Miller’s entitlement to post‐judgment interest from the
date of the initial judgment, and the Court will include such interest in the amended
judgment.
       10
         As the Supreme Court noted in Franklin v. Gwinnett County Public Schools, 503
U.S. 60, 72‐73 (1992), a later‐enacted statute provides that, in a suit against a state for
violations of Title IX (among other statutes), “remedies (including remedies both at law
                                                                                 (continued...)

                                             -32-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 33 of 55



U.S. 677 (1979) (recognizing an implied right of action under Title IX); Jackson v.

Birmingham Bd. of Educ., 544 U.S. 167 (2005) (implied right of action under Title IX

includes claims of employment retaliation). It is therefore not particularly meaningful

that Title IX does not expressly authorize prejudgment interest.

       In holding that Title IX’s private right of action encompasses a claim for money

damages, the Supreme Court explained that “absent clear direction to the contrary by

Congress, the federal courts have the power to award any appropriate relief in a

cognizable cause of action brought pursuant to a federal statute.” Franklin v. Gwinnett

Cty. Pub. Schs., 503 U.S. 60, 70‐71 (1992); see also Rodgers v. Magnet Cove Pub. Schs., 34

F.3d 642, 644 (8th Cir. 1994) (“Franklin, therefore, states that Title IX provides a full

spectrum of remedies.”). The Supreme Court has also recognized that “[p]rejudgment

interest, of course, is an element of complete compensation.” Loeffler v. Frank, 486 U.S.

549, 588 (1988) (citation and quotation marks omitted).

       Taken together, these general principles indicate that prejudgment interest

should be available under Title IX—at least to the same extent that it is available under

Title VII. See id. at 557‐58 (holding that Title VII authorizes prejudgment interest).



       10
        (...continued)
and in equity) are available for such a violation to the same extent as such remedies are
available for such a violation in the suit against any public or private entity other than a
State.” 42 U.S.C. § 2000d–7(a)(2). But this provision does not define what those
remedies may be. Franklin, 503 U.S. at 73.

                                             -33-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 34 of 55



UMD cites no authority to the contrary, nor does UMD offer any plausible reason why

prejudgment interest should not be available under Title IX. The Court therefore rejects

UMD’s argument that prejudgment interest is categorically unavailable.

       UMD next argues that the Court should exercise its discretion to deny

prejudgment interest. Cf. Smith v. World Ins. Co., 38 F.3d 1456, 1467 (8th Cir. 1994) (“The

decision whether to award prejudgment interest is within the district court’s discretion

and we will reverse that decision only for abuse of discretion.”). But UMD does not

offer much reason to do so other than its conclusory assertion that Miller’s damage

award is sufficient to compensate her.

       With respect to backpay, the Court finds that an award of prejudgment interest is

appropriate. “Prejudgment interest serves at least two purposes: (1) it helps

compensate plaintiffs for the true cost of money damages they have incurred, [and]

(2) where liability and the amount of damages are fairly certain, it promotes settlement

and deters an attempt to benefit unfairly from the inherent delays of litigation.”

E.E.O.C. v. Rath Packing Co., 787 F.2d 318, 333 (8th Cir. 1986) (citation and quotation

marks omitted).

       During the four years that this case has been pending, Miller has remained

uncompensated for the pay to which she is entitled. There are many reasons for the

delay, some of which are attributable to UMD. UMD has made little effort to focus its



                                            -34-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 35 of 55



case; instead, UMD has time and again thrown everything against the wall, often

making overly aggressive or otherwise unreasonable arguments. In addition, as Miller

earned a set salary, the amount of the backpay award was reasonably ascertainable.

And while liability was not a given, UMD should have recognized that Miller’s claims

were far from frivolous, especially after those claims survived UMD’s motion for

summary judgment. An award of prejudgment interest on Miller’s backpay award is

therefore justified. Frazier v. Iowa Beef Processors, Inc., 200 F.3d 1190, 1194 (8th Cir. 2000)

(“Generally, prejudgment interest should be awarded unless exceptional or unusual

circumstances exist making the award of interest inequitable.” (citation and quotation

marks omitted)).

       With respect to Miller’s past non‐economic damages, however, the Court finds

that prejudgment interest is not warranted.11 The amount of such damages is not

merely uncertain; it is totally unpredictable, as this case well illustrates. Moreover,

Miller concedes that the earliest any such interest should accrue is the date of the

verdict; the length of the delay between the verdict and the initial entry of judgment

was relatively brief.12 Under these circumstances, it is unnecessary to award


       11
          Although the amount of past non‐economic damages has not yet been finally
determined, the Court need not delay its resolution of this issue, as the amount at stake
is irrelevant to resolving the issue.
       12
            If Miller accepts the remittitur, she will be entitled to post‐judgment interest on
                                                                                  (continued...)

                                               -35-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 36 of 55



prejudgment interest, and it would be inequitable to do so on an amount that remains

hotly contested and that was not reasonably ascertainable.

       Miller cites Thomas v. Texas Department of Criminal Justice, 297 F.3d 361 (5th Cir.

2002), for the proposition that prejudgment interest should be awarded for past

emotional injuries. But the Fifth Circuit’s standards for awarding prejudgment interest

appear to differ from those of the Eighth Circuit. Compare id. at 372 (stating that the

jury’s award for past emotional injuries “compelled” the district court to award

prejudgment interest) with Smith, 38 F.3d at 1467 (prejudgment interest is committed to

the district court’s discretion). The Court therefore denies prejudgment interest on

Miller’s award of other past damages.

       Finally, as to the calculation of prejudgment interest: The parties agree on the

rate (2.56 percent) and the initial accrual date (July 1, 2015), and the parties agree that

prejudgment interest should be computed daily and compounded annually. UMD

contends, however, that interest should be adjusted to account for the fact that Miller

would have received biweekly paychecks instead of a onetime lump sum. The Court

disagrees, for several reasons.




       12
        (...continued)
the reduced amount dating from entry of the first judgment.

                                             -36-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 37 of 55



       First, UMD cites no evidence that Miller was paid on a biweekly basis, nor did it

submit a calculation based on biweekly payments.13 Notably, under ¶ 3.2 of Miller’s

contract, Miller is entitled to her full contractual compensation in the event that UMD

terminates her without cause. D25. That is what the jury has found.

       Second, UMD cites no Eighth Circuit case mandating that prejudgment interest

on backpay be calculated on a paycheck‐by‐paycheck basis, and the Court has been

unable to find any. Cf. Frazier, 200 F.3d at 1194 (the district court did not err in

awarding prejudgment interest under Iowa law despite the defendant’s argument that

“the lost income occurred at various times during Frazier’s discharge and thus each pay

day would have a different interest associated with it”).

       In the absence of Eighth Circuit authority, UMD relies on out‐of‐circuit cases,

including Reed v. Mineta, 438 F.3d 1063 (10th Cir. 2006), and Chandler v. Bombardier

Capital, Inc., 44 F.3d 80 (2d Cir. 1994). In Chandler, however, the Second Circuit affirmed

the district court’s simplified, lump‐sum calculation:

              We agree with the defendant that interest should have run
              from the date of the missed payments, rather than from the
              date of termination. However, the district court applied the
              federal statutory rate of 3.58%, calculated pursuant to 28
              U.S.C. § 1961, as opposed to the much higher Vermont
              statutory rate of 12%. See 9 V.S.A. § 41a(a) (1993). By using


       13
        Miller’s contract states that her compensation “shall be paid in accordance with
the University’s regular payroll procedures,” D25 ¶ 2.1.2, but does not describe those
procedures.

                                             -37-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 38 of 55



              the much lower rate for the longer period, the district court
              appears to have achieved a fair figure for the interest,
              avoiding the need for numerous calculations establishing a
              separate interest figure for each lost monthly payment. We
              find this came within the district court’s discretion.

Chandler, 44 F.3d at 84; see also Oak Harbor Freight Lines, Inc. v. Sears Roebuck & Co., 513

F.3d 949, 961 (9th Cir. 2008) (adopting Chandler’s “practical approach”).

       Here, as in Chandler (and not as in Reed, in which the court applied an interest

rate of nine percent), the parties have agreed on a relatively low rate—likely much

lower than the rate of return Miller could have earned if she had been able to invest the

money. Again, the point of awarding prejudgment interest is to compensate plaintiffs

for the true cost of the damages they have incurred, including lost investment

opportunities and the impact of inflation. As this is an exercise in recreating an

alternate reality in which Miller was compensated in a timely fashion, it is necessarily

somewhat imprecise. Given the relatively low interest rate, the lack of evidence

supporting UMD’s proposed calculation,14 the existence of a colorable contractual basis

for treating Miller’s recovery as a lump sum, and the lack of Eighth Circuit authority



       14
         UMD has offered to submit a calculation based on biweekly payments in the
event that the Court agrees with its argument. The Court could not adopt UMD’s
calculation without first giving Miller an opportunity to contest it, however. The Court
sees no reason why UMD could not have submitted its calculation with its brief, and
therefore the Court sees no reason to further prolong the resolution of this issue.
Moreover, as noted, UMD submitted no evidence that Miller was paid on a biweekly
basis.

                                             -38-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 39 of 55



requiring that interest be calculated on a per‐paycheck basis, the Court adopts

Chandler’s “practical approach” and rejects UMD’s argument that interest should be

calculated on a biweekly basis. The Court therefore awards Miller $71,529.14 in

prejudgment interest on her backpay award.15

                                E. Attorney’s Fees and Expenses

       Finally, Miller moves for an award of attorney’s fees and expenses. UMD

concedes that, under 42 U.S.C. § 1988(b) and § 2000e–5(k), Miller is entitled to

reasonable attorney’s fees and expenses, but UMD raises numerous objections to the

claimed amount.

       In determining a reasonable fee, the Court starts by calculating the lodestar—that

is, the number of hours reasonably expended multiplied by reasonable hourly rates.

Bryant v. Jeffrey Sand Co., 919 F.3d 520, 529 (8th Cir. 2019).

                                        1. Hourly Rate

       Miller retained attorneys from two law firms: Siegel, Yee, Brunner & Mehta

(“SYBM”), which is located in Oakland, California, and Fafinski Mark & Johnson

(“FMJ”), which is located in a suburb of Minneapolis.16 UMD does not take issue with


       15
         The Court’s calculation differs slightly from Miller’s. Despite diligent effort, the
Court was unable to craft a calculation that yielded Miller’s figure and so it substitutes
its own.
       16
            For ease of discussion, the Court groups former FMJ attorney Sharon Van Dyck
                                                                             (continued...)

                                             -39-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 40 of 55



FMJ’s rates, but argues that the Court should reduce SYBM’s rates because they are

higher than the market rates prevailing in Minnesota.17 See Blum v. Stenson, 465 U.S.

886, 895 (1984) (“‘reasonable fees’ under § 1988 are to be calculated according to the

prevailing market rates in the relevant community”).

       Having reviewed the submissions of SYBM’s attorneys and paralegals, however,

the Court finds that their hourly rates do not exceed the upper limit of what

professionals with comparable experience, expertise, and reputation command in this

market. See Bryant, 919 F.3d at 529 (“When determining reasonable hourly rates, district

courts may rely on their own experience and knowledge of prevailing market rates.”

(citation and quotation marks omitted)); Roeser v. Best Buy Co., No. 13‐1968 (JRT/HB),

2015 WL 4094052, at *12 (D. Minn. July 7, 2015) (stating, in a case filed in 2013, that

while hourly rates of $775 and $880 were higher than prevailing market rates, they

would be approved in light of the high quality of the work and other factors); Second

Brunner Decl. ¶ 2 & Ex. A at 10, 13 [ECF No. 681] (2018 top hourly rates of $690 for

Briggs and Morgan and $710 for Lindquist & Vennum;); id. ¶ 4 & Ex. C (2015‐16 survey



       16
       (...continued)
with FMJ.
       17
        See Siegel Aff. ¶ 22 [ECF No. 654] ($750); Brunner Aff. ¶ 26 [ECF No. 650]
($550); Weills Aff. ¶ 16 [ECF No. 652] ($550); Dafa Aff. ¶ 12 [ECF No. 646] ($400);
Johnson Aff. ¶ 9 [ECF No. 648] ($250 (paralegal)); Clatterbaugh Aff. ¶ 7 [ECF No. 644]
($200 (paralegal)).

                                            -40-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 41 of 55



of Minnesota attorney rates indicating that five percent of Minnesota attorneys charged

rates of over $675 at the time); id. ¶ 6 & Ex. E (2009 affidavit seeking $550 hourly rate for

a Greene Espel attorney in United States v. Petters, No. 08‐CV‐5348 (ADM/JSM), ECF

No. 365 ¶ 2).18

       The SYBM attorneys are quite skilled, and the three highest‐billing timekeepers

(Dan Siegel, Jane Brunner, and Anne Weills) have many decades’ worth of experience

among them. Siegel (the lead attorney) has nearly 50 years of experience, has worked

on over 130 jury trials and a similar number of court trials and arbitration hearings, and

has extensive specialized experience representing coaches and other employees against

universities and other public employers. Siegel Aff. ¶¶ 1‐16. Accordingly, the Court

declines to reduce SYBM’s hourly rates.

                               2. The Lodestar Calculation

       In her initial submission, Miller sought a lodestar of $2,434,143.94, which

(according to the Court’s calculation) represents 6,447 hours of combined attorney and

paralegal time from December 2014 through March 2019.19 Mark Decl. ¶ 5 [ECF


       18
         Judge Montgomery reduced Greene Espel’s requested fees in Petters on the
ground that the overall amount was excessive in light of the nature and extent of the
work performed. Petters, No. 08‐CV‐5348, ECF No. 440 at 10. Nevertheless, the
affidavit is evidence of prevailing market rates at the time.
       19
        The Court cannot quite get the figures in Miller’s initial round of submissions to
match the total amount of the initial fee request. The Court also notes that there are
                                                                              (continued...)

                                            -41-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 42 of 55



No. 665] (3,793.2 hours for FMJ attorneys and paralegals); Siegel Aff. ¶ 23 (723.4 hours);

Brunner Aff. ¶ 27 (908.25 hours); Weills Aff. ¶ 17 (138.8 hours); Dafa Aff. ¶ 13 (131.4

hours); Johnson Aff. ¶ 9 (742.6 hours); Clatterbaugh Aff. ¶ 8 (9.35 hours). It also reflects

a five percent discount of $67,925.35 on SYBM’s fees, which SYBM applied in an attempt

to offset any duplicative or unnecessary work. Second Brunner Decl. ¶ 7. In response

to UMD’s objections, SYBM and FMJ further reduced their hours: SYBM deducted an

additional 107.62 hours, for a total of $46,827, and FMJ deducted a total of $153,868.50.20

Second Brunner Decl. ¶ 8 & Ex. F. The law firms also added $126,042.50 for their time

in April and May (including work on the parties’ post‐judgment motions), which

represents 380.43 additional hours. Second Mark Decl. ¶ 3 & Ex. 1 at 11; Second

Brunner Decl. ¶ 9; Second Johnson Decl. ¶ 11 [ECF No. 683]; Second Van Dyck Decl. ¶ 7




       19
         (...continued)
minor discrepancies between the FMJ hours reported in ¶¶ 5 and 8 of Donald Chance
Mark, Jr.’s declaration and the figures reported on the last page of the attached
Exhibit A. In both cases the discrepancies are minor, however, and evidently the parties
agree that the only mathematical error in the initial request is that it was mistakenly
inflated by $31,718.31. ECF No. 675 at 4; ECF No. 680 at 8.
       20
         FMJ did not separately break out the additional hours that it deducted, but it
provided a table of billing amounts organized by the category of UMD’s objection and
identified by the unique number that UMD assigned to each billing entry. Second Mark
Decl. ¶¶ 5‐10, 12 [ECF No. 685].

                                            -42-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 43 of 55



& Ex. A. After correcting for the mathematical error mentioned above, Miller seeks a

lodestar of $2,327,772.63.21

       For its part, UMD contends that the lodestar should be much lower—

approximately $800,000. Jones Decl. ¶ 12 [ECF No. 676]. (UMD’s calculations do not

include Miller’s fees for April and May 2019, so presumably UMD’s final number

would be slightly higher.) UMD reaches this number through a combination of

reducing SYBM’s hourly rates—which the Court has declined to do—and objecting in

whole or in part to hundreds (perhaps thousands) of time entries.

       UMD groups its objections to the claimed number of hours into twelve

categories, including: (1) time that was spent exclusively on Banford’s and Wiles’s

claims; (2) billing entries in which the plaintiff’s identity is not specified (or that

mentioned more than one of the plaintiffs); (3) time spent on matters other than this

case; (4) California counsel’s travel time and time spent on pro hac vice forms; (5) time

spent on an unsuccessful motion to compel a deposition; (6) time spent on clerical and

administrative tasks; (7) overstaffing; (8) time spent awaiting the jury verdict; (9) time

spent correcting ministerial errors (such as in court filings); (10) excessive time spent on




       21
        The chart on page 8 of Miller’s reply brief mistakenly omits SYBM’s fees from
the subtotal for “April/May 2019 Fees.” See ECF No. 680 at 8. The overall total fee
request is correctly calculated, however.

                                              -43-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 44 of 55



the fee petition; (11) time spent on media and public‐relations tasks; and (12) billing

entries that are insufficiently specific.

       UMD documents these objections in a detailed, 139‐page spreadsheet comprising

3,252 individual time entries, with each entry containing notations as to the nature of

UMD’s objection (if any) and an adjusted dollar amount for that entry. Jones Decl.

Ex. A. The spreadsheet is of little use to the Court, however, as it simply lists the entries

in chronological order, with no calculations—either in total, by category, by timekeeper,

by year, or by any combination of the above—as to the number of allegedly excludable

hours, the dollar amounts attributable to these allegedly excludable hours, or the dollar

amounts attributable to UMD’s application of reduced hourly rates to the SYBM

attorneys.22 Indeed, the spreadsheet does not even display a calculation reflecting the

roughly $1.6 million by which UMD contends the lodestar should be reduced.

       In short, although the Court understands that UMD wants the lodestar to be

reduced by $1.6 million, the Court has no idea how UMD reached that figure. Given

the shortcomings in UMD’s presentation, the Court has no practical way to calculate

(1) the total number of hours to which UMD objects; (2) the overall dollar figure


       22
         The Jones declaration includes dollar figures attributable to some (or portions of
some) of these categories, and UMD’s brief makes assertions about two more. Jones
Decl. ¶¶ 8, 9, 11; ECF No. 675 at 17. All told, these references account for approximately
$320,000 of the roughly $1.6 million that UMD contends should be deducted from
Miller’s lodestar. UMD’s spreadsheet does not include any calculations showing these
amounts, however.

                                            -44-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 45 of 55



attributable to the allegedly objectionable hours; (3) the number of allegedly

objectionable hours attributable to each category; or (4) the dollar figures attributable to

each category.

       As noted, in response to UMD’s objections, Miller reduced her fee request by

over $200,000. These reductions included over $80,000 for overstaffing; over $49,000 for

clerical tasks; over $46,000 for Banford’s and Wiles’s claims; over $12,000 for separate

matters; and over $9,500 for media. Moreover, these reductions are in addition to

SYBM’s initial 5 percent reduction. Although the Court lacks the practical ability to

calculate an exact figure, the final lodestar represents somewhere in the range of 6,300

hours.23

       In the Court’s view, this is a reasonable number of hours. It represents about

three years’ worth of fulltime work for one person (assuming a 40‐hour week) for a case

that generated nearly 700 individual docket entries and involved extensive and

voluminous discovery, substantial pretrial motion practice, an eight‐day trial, a post‐

verdict motion regarding front pay, and substantial post‐judgment motion practice.


       23
         As noted, FMJ did not separately break out the hours that it deducted, but
instead provided dollar‐figure deductions, which total $153,868.50. Because FMJ’s rates
vary by year, it would be extremely burdensome to produce an exact number of hours
attributable to these deductions, as the Court would have to cross‐reference FMJ’s 13‐
page table of billing amounts with the thousands of entries in UMD’s spreadsheet to
determine the date and amount of time that corresponds with each entry. But even if
the Court assumed that all of the $153,868.50 was incurred at FMJ’s highest hourly
rate—which is not the case—FMJ’s deduction represents nearly 400 hours of work.

                                            -45-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 46 of 55



       The Court does not agree with UMD’s attempt to carve out time spent on certain

matters, such as time spent on unsuccessful motion practice or SYBM’s travel time. The

fact that Miller did not prevail on every motion and every argument does not detract

from her victory, nor does it mean that time spent litigating unsuccessful motions was

unreasonable. Cf. Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (“Where a plaintiff has

obtained excellent results, his attorney should recover a fully compensatory fee. . . .

Litigants in good faith may raise alternative legal grounds for a desired outcome, and

the court’s rejection of or failure to reach certain grounds is not a sufficient reason for

reducing a fee. The result is what matters.”). With respect to travel time, a reasonable

fee presumptively includes travel time billed at the lawyer’s normal hourly rate. Safelite

Grp. v. Rothman, 759 F. App’x 533, 536 (8th Cir. 2019) (per curiam) (affirming fees for

travel time between New York and Minneapolis).24

       As for the remainder of UMD’s objections, Miller’s efforts to reduce duplicative,

unnecessary, and non‐compensable time appear reasonable and, as noted, yield an

overall reasonable number of hours. Had UMD supplied the Court with the allegedly

excessive number of hours, either in total or attributable to each category (along with

the associated dollar figures), the Court might have been persuaded that some


       24
         Safelite Group suggests that out‐of‐state counsel’s travel time is properly
recoverable when their fees have been reduced to a local rate. Safelite Grp., 759 F. App’x
at 536. In this case, however, the Court has found that SYBM’s rates are consistent with
local rates.

                                             -46-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 47 of 55



additional targeted reductions were warranted. As the overall number of hours

appears reasonable, however, the Court declines to make further reductions in the

absence of such information.

       The Court emphasizes that what UMD seems to want the Court to do—review

hundreds of time‐sheet entries and determine whether each was appropriate—is

beyond the capacity of this or any other court. Judge are not accountants; they are not

auditors. They do not have the luxury of putting on a green eyeshade and devoting

hundreds of hours to reviewing billing entries. The Supreme Court has made this clear

on many occasions:

              We emphasize, as we have before, that the determination of
              fees “should not result in a second major litigation.” Hensley,
              461 U.S., at 437, 103 S. Ct. 1933. The fee applicant (whether a
              plaintiff or a defendant) must, of course, submit appropriate
              documentation to meet “the burden of establishing
              entitlement to an award.” Ibid. But trial courts need not,
              and indeed should not, become green‐eyeshade accountants.
              The essential goal in shifting fees (to either party) is to do
              rough justice, not to achieve auditing perfection. So trial
              courts may take into account their overall sense of a suit, and
              may use estimates in calculating and allocating an attorney’s
              time.

Fox v. Vice, 563 U.S. 826, 838 (2011). That is exactly what this Court has attempted to do.

       UMD also argues, in the alternative, that the Court should reduce the amount of

the lodestar by two‐thirds (or some similar amount) to account for Miller’s “limited

success.” The Court disagrees. There was nothing “limited” about Miller’s success.


                                           -47-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 48 of 55



She was completely vindicated on her claim that UMD’s decision not to renew her

contract constituted illegal discrimination and retaliation. And she was, in a sense, too

successful in recovering damages for UMD’s unlawful behavior, causing the Court to

have to reduce those damages (albeit to an amount that might still be the highest

amount of non‐economic damages ever awarded in an employment case in the Eighth

Circuit).

       UMD points out that this case originally involved three plaintiffs and that each

plaintiff asserted up to 13 claims (depending on how they are counted). Miller has

made a good‐faith effort to exclude time relating solely to Banford’s and Wiles’s claims,

however. Moreover, UMD goes too far in (apparently) assuming that any billing entry

that mentions Banford or Wiles must be excluded in whole or in part. Evidence

regarding both women was relevant to Miller’s claims and presented at trial, and much

of the work done on behalf of the plaintiffs as a group would have been necessary even

if Miller had been the sole plaintiff.

       True, the Court granted summary judgment to UMD on a number of Miller’s

claims. But all of those claims involved factual and legal contentions that substantially

overlapped with the factual and legal contentions made in connection with Miller’s

successful claims. Indeed, the dismissed claims mostly asserted additional reasons why

Miller’s termination constituted unlawful discrimination and retaliation. It is unlikely



                                           -48-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 49 of 55



that the scope of discovery would have been much different had Miller’s original

complaint contained only her two successful claims. For example, although Miller’s

Equal Pay Act claim was dismissed, evidence regarding her pay in comparison to

Sandelin’s was used to prove pretext. Similarly, Miller’s dismissed claims for age and

nationality discrimination required her to develop the evidence of pretext on which she

relied at trial. Miller used all of this evidence to great effect, turning a case that struck

the Court as marginal into a massive verdict based on findings of sex discrimination

and Title IX retaliation. That Miller did not also prove, for example, that UMD declined

to renew her contract because of age‐ or nationality‐based animus does not detract from

her victory. See Hensley, 461 U.S. at 435.

       Finally, UMD argues—based on its assumption that Miller should recover no

more than $100,000 in past non‐economic damages—that the attorney’s fees should be

reduced because no rational client would pay vastly more in fees than she can recover

in damages. The factual premise of UMD’s argument is obviously flawed. But even

setting that aside, UMD’s argument is legally unsound.

       The values at stake in a civil‐rights case often cannot be measured—or at least

fully measured—with dollars. Thus, as a general rule, courts do not require

proportionality between the amount of damages awarded to a civil‐rights plaintiff and

the amount of fees awarded to the plaintiff’s attorneys. Simpson v. Merchs. & Planters



                                             -49-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 50 of 55



Bank, 441 F.3d 572, 580‐81 (8th Cir. 2006). UMD compares this case to Gumbhir v.

Curators of the University of Missouri, 157 F.3d 1141 (8th Cir. 1998), in which the Eighth

Circuit drastically reduced the requested fees. But the Eighth Circuit itself has labeled

Gumbhir an “extreme” case, and Gumbhir is readily distinguishable from this case.

Simpson, 441 F.3d at 581 (distinguishing Gumbhir as an “extreme instance”).

       In Gumbhir, it was clear from the outset that the maximum possible recovery was

a fraction of the requested fee award. Gumbhir, 157 F.3d at 1146. In addition, the

plaintiff “achieved very limited success in the litigation because only three of nine

claims survived summary judgment, retaliation was not his major claim, he received

only a fraction of the compensatory damages sought and no punitive damages, and he

was denied the wide‐ranging equitable relief requested.” Id. Acknowledging that

“pro rata fee reductions based upon the relationship between damages requested and

damages awarded are often inappropriate,” the court nevertheless held that, in view of

the plaintiff’s limited success, a reduction was necessary. Id. at 1147.

       In this case, Miller’s core claim—from day one—has been that UMD’s decision

not to renew her contract was illegal because it was discriminatory and retaliatory.

That is precisely what Miller proved, and the damages that she recovered likely

exceeded her wildest expectations. This case is nothing like Gumbhir, and no fee

reduction is warranted.



                                            -50-
     CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 51 of 55



                                     3. Enhancement

       Miller asks that the Court enhance the lodestar in recognition of the excellent

results that her counsel achieved. See Hensley, 461 U.S. at 435 (“in some cases of

exceptional success an enhanced award may be justified”). Miller points to a number of

factors, including that her attorneys took this case on contingency, that they had to turn

down other work, and that they fronted significant costs with no guarantee of

repayment. Miller also points to counsel’s experience and skill and to the outstanding

results.

       The Court does not minimize either the risks taken or the results achieved by

Miller’s attorneys, but the Court finds that an enhancement is not warranted. “[T]here

is a strong presumption that the lodestar figure is reasonable, but that presumption may

be overcome in those rare circumstances in which the lodestar does not adequately take

into account a factor that may properly be considered in determining a reasonable fee.”

Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 554 (2010). Here, most of the factors that

counsel cite are already accounted for in the lodestar. Id. at 553 (“an enhancement may

not be awarded based on a factor that is subsumed in the lodestar calculation”).

       It is true that an enhancement may be warranted “if the attorney’s performance

includes an extraordinary outlay of expenses and the litigation is exceptionally

protracted.” Id. at 555. But the amount of expenses fronted by Miller’s attorneys was



                                            -51-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 52 of 55



far from “extraordinary.” Moreover, although the resolution of this case has been

protracted—in part because of matters beyond the parties’ control (such as the need to

replace the judge originally assigned to the case) and in part because of matters within

the parties’ control (such as the parties’ propensity to fight about everything)—the

delay has certainly not been “exceptional.” Nothing about this case overcomes the

strong presumption that the lodestar is reasonable, particularly in light of counsel’s

high hourly rates—rates that are at the very top of the range that the Court would

approve. The Court will therefore award the lodestar of $2,327,772.63 in attorney’s fees.

                                        4. Expenses

       Finally, Miller seeks expenses in the amount of $99,445.55. Expenses that are not

taxable “costs” within the meaning of Fed. R. Civ. P. 54(d)(1) and 28 U.S.C. § 1920 may

nevertheless be awarded if they are normally billed to clients. Pinkham v. Camex, Inc., 84

F.3d 292, 294‐95 (8th Cir. 1996) (per curiam); see also Williams v. ConAgra Poultry Co., 113

F. App’x 725, 728 (8th Cir. 2004) (“We note that travel expenses for attorneys and many

other out‐of‐pocket expenses that Mr. Williams’s motion refers to as ‘costs’ are more

properly characterized as part of an attorney’s fees award, which may include expenses

that a law firm normally would bill to its client.”).

       Predictably, UMD raises many objections to Miller’s request. First, UMD objects

on the same grounds on which it objected to some of the billable hours—namely, that



                                            -52-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 53 of 55



the expenses reflect overstaffing, unnecessary retention of California counsel, and

expenses related to an unsuccessful motion to compel. The Court rejects these

arguments for the same reasons that it rejected them in the context of determining the

reasonable number of billable hours.25 See Safelite Grp., 759 F. App’x at 536 (affirming

award of expenses for travel between New York and Minneapolis).

       Next, UMD objects to certain expenses as inadequately documented. In

particular, UMD objects to the $32,185 expert fee for Donna Lopiano and $2,432.58 in

“other travel expenses.” Brunner Aff. ¶ 28 (Lopiano expenses); id. ¶ 30 & Ex. B (travel

expenses). Miller has now submitted Lopiano’s invoices, however, and those invoices

reflect fees of $26,850 for preparation of the initial expert report and $5,335 for review of

UMD’s expert report and a supplemental report, for a total of $32,185. Second Brunner

Decl. ¶ 10 & Ex. H. These amounts are in line with what similar experts charge for

similar tasks in similar cases. Miller has likewise documented the amounts comprising

“other travel expenses.” Second Johnson Decl. ¶ 2 & Ex. A. The Court therefore

overrules UMD’s objections.

       Finally, UMD objects to the inclusion of computer‐research expenses. Such

expenses are recoverable as part of the attorney’s fees if counsel in the local community



       25
        UMD also objected to the inclusion of expenses associated with obtaining
Wiles’s medical records. Miller has now excluded those expenses from her fee request.
Second Mark Decl. ¶ 11.

                                            -53-
    CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 54 of 55



normally charge them to clients. Dindinger v. Allsteel, Inc., 853 F.3d 414, 432 (8th Cir.

2017). Recently, in Harris v. Chipotle Mexican Grill, Inc., Judge Susan Richard Nelson

awarded computer‐research expenses in a case under the Fair Labor Standards Act,

rejecting the defendant’s argument that such expenses are part of normal office

overhead. No. 13‐CV‐1719 (SRN/SER), 2018 WL 617972, at *15 (D. Minn. Jan. 29, 2018).

The Court agrees with Judge Nelson, and thus will permit Miller’s attorneys to recover

computer‐research expenses. Accordingly, the Court awards Miller expenses in the

amount of $99,445.55.

                                          ORDER

       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     Defendant’s motion for judgment as a matter of law, a new trial, or

              remittitur [ECF No. 628] is GRANTED IN PART and DENIED IN PART.

              a.     The motion is GRANTED to the extent that the Court conditionally

                     grants a new trial on the issue of past non‐economic damages.

              b.     No later than 12:00 noon on Friday, September 20, 2019, plaintiff

                     must file a letter stating whether she will remit $2,250,000 of the

                     jury’s $3,000,000 award of past non‐economic damages. If plaintiff

                     chooses to remit, the Court will enter judgment. If plaintiff chooses



                                            -54-
   CASE 0:15-cv-03740-PJS-LIB Document 699 Filed 09/06/19 Page 55 of 55



                   not to remit, the Court will schedule a new trial on the issue of past

                   non‐economic damages.

           c.      The motion is DENIED in all other respects.

     2.    Plaintiff’s motion to amend the judgment [ECF No. 624] is GRANTED IN

           PART.

           a.      Plaintiff shall recover $71,529.14 in prejudgment interest on the

                   backpay award.

           b.      Pursuant to 28 U.S.C. § 1961, plaintiff is entitled to recover post‐

                   judgment interest accruing from the date of the original judgment

                   at the rate of 2.56 percent computed daily and compounded

                   annually until the date of payment.

     3.    Plaintiff’s motion for attorney’s fees and non‐taxable costs [ECF No. 618]

           is GRANTED IN PART. Plaintiff shall recover $2,327,772.63 in attorney’s

           fees and $99,445.55 in expenses.




Dated: September 6, 2019                     s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -55-
